Commission Question Time
The next item is Question Time (B6-0316/2007).
The following questions are addressed to the Commission.
Part one
Subject: Respecting the specificity of sport
Does the Commission agree that UEFA's 'home-grown players' initiative will encourage sporting solidarity and safeguard European football? What steps does the Commission plan to take in order to respect the specificity of sport when framing legislative proposals and in interpreting existing EU law?
Member of the Commission. - Madam President, I am happy to contribute by answering on the issue of the specificity of sport. It would be very timely to discuss this even in more depth - not now, but later on - because on 11 July this year the Commission adopted a White Paper on sport. This was a very important contribution, which stressed the importance of promoting the training of young, talented sportsmen and sportswomen in proper conditions, which is crucial for the sustainable development of sport at all levels. This was an institutional and very political contribution to the question and to cooperation on this matter.
I quote from the paper: 'Rules requiring that teams include a certain quota of locally trained players could be accepted as being compatible with the Treaty provisions on free movement of persons if they do not lead to any direct discrimination based on nationality and if possible indirect discrimination effects resulting from them can be justified as being proportionate to a legitimate objective pursued, such as to enhance and protect the training and development of talented young players.' I think this is a very important clarification of how to understand this issue.
The Commission is currently in the process of evaluating the compatibility of UEFA's measures on home-grown players with Community law, with a view to striking the right balance between the need to comply, on the one side, with Community law and the autonomy of sports organisations, and with the interests of European football on the other.
This is done in the light of the declaration annexed to the Amsterdam Treaty, the so-called Nice Declaration of the European Council in 2000, and the White Paper on Sport, which specifically mentions, as action number 9 in the Pierre de Coubertin Action Plan, 'to complete the analysis of rules requiring that teams include a certain quota of locally training players'. This comprehensive comparative information on football academies in Member States and on home-grown players is not available at present.
In 2006, the Commission launched a study on sport academies in Member States, including the issue of home-grown players. The results of this study are expected to provide valuable input for its analysis.
Concerning the second part of the question - because it consists of two sentences on the specificity of sport - Chapter 4 of this White Paper develops the concept of specificity of sport within the limits of existing EU competences. As described in more detail in our Staff Working Document in the annexes, decisions taken by the European Court of Justice and the Commission show that the specificity of sport has been recognised and taken into account in the past. The Commission shares the view that certain values and traditions of European sport should be promoted and will continue to recognise the specificities of this sector, while respecting EU law. However, a case-by-case approach remains the basis for the Commission's control of the application of EU law, and in particular competition and internal market rules. This is in line with the current Treaty provisions.
In order to provide legal clarity for all stakeholders and to contribute to the improvement of governance in European sport, the above-mentioned Staff Working Document and its two annexes explain in depth this issue of specificity. It concerns sport and EU competition rules and sport and internal market freedoms, and takes stock for the first time of European Court of Justice case-law and Commission decisions in the area of sport.
I want to underline that, for the first time, the specificity of sport is set out in our policy document much more than it has been at any time in the recent past in the EU context. That is one of the most important contributions - not only to this answer, but also to the promotion of sport in the European Union.
UEFA's rules requiring clubs to have a certain proportion of players that are locally trained and home grown is designed to make sure that clubs do not rely only on their financial muscle in the transfer market, but have to invest locally in their communities in training. It is a vital scheme. Yet the Commission, on this point in its White Paper, has not come off the fence in saying that it is a scheme that is acceptable under the Treaty and now, Commissioner, you say it could be, if... - and you are still investigating. May I ask the Commission, why is it taking so long? When will the Commission be in a position to endorse this welcome scheme?
Member of the Commission. - I would love to give more of an answer, but there is already a kind of step forward if we recall our debates a year ago, or at least from the perspective of Parliament. I think that the answer I quoted, which is part of the communication, of this policy paper, is an important assurance that we want to support the specificity of sport, particularly of football, in terms of the protection and promotion of young people and the training of, and investment in, young people.
The study has not been completed, because we do not have all the data we would like to have. I hope that with the complementary questionnaire we are now working on we will get the remaining figures. It is very important that partners from Member States' associations, federations, clubs and leagues, work with us. Hopefully in a foreseeable time - I would like it to be early next year - we will be able to give a definitive answer. In two weeks' time we will meet with all stakeholders from the world of sport in Brussels to debate the content and implementation of the White Paper. I believe that this part will be very crucial for concrete action and the promotion of the values of sport.
On behalf of the Commission, I can tell you that we remain committed to these issues, and all the sensitivities must be dealt with duly. Before we take any decision - not only in this area, which is quite specific - we have to carry out a thorough analysis and then take real decisions.
(DE) Commissioner, without wanting to offend the Commission or the Court of Justice, I have the feeling that neither our judges nor our Commissioners, or the female members of the Commission, are seen very often at a football ground. If they were there more often, they would notice that we are currently at the start of the European Cup season, in which we have teams playing against each other in which often just one member at any one time is a member of the national squad. We have therefore witnessed the nurturing of new blood being totally neglected and we attribute an exclusively economic dimension to it all.
Football is more than an internal market, and football is not merely competition in the legal sense. Football is a sports competition between national, regional and local teams. Something needs to happen here, and fast. Can the Commission promise that something really is happening apart from studies being undertaken?
Member of the Commission. - I am sure that something really will be done. I use football as a great example, because in a way Europe is the best in the world in football. I think we can be the best in many other areas like, for example, higher education, which is usually not seen as the best of Europe. No, what Europe needs is not only to refer to its successes or to refer to the importance of football or sport for its historical developments and current achievements, but also for the future. A balanced approach to sport activities is one of the answers, which means it is not about money in the first place, but about the rules and values that govern the world and money to support healthy investment.
I know about the imbalances, the problems and doubts about the credibility of competitions and about corruption, and too much money deciding who is really a strong partner or strong competitor.
Since 1999, with the Helsinki Report - you remember, maybe, even better - and then the Nice Declaration, there has been, I think, a new momentum. The Commission had never come forward with a policy paper. If we come forward, not just with a paper in hand, but to offer actions - and there are 53 actions offered under the name of the Pierre de Coubertin Action Plan - then we can do a lot. If we stay credible in implementation, I think we can prepare also the first Treaty article on sport, because we do not have a legal base now, and that is why we cannot define some of the actions, and that is why we have to decide case by case, on individual problems.
There are many collateral issues in this answer, so more credibility means cooperation of EU institutions, national legislators, but also governing bodies in areas of sport. They set the rules, they govern and they have to be also credible in governing individual disciplines or games or competitions.
I would say a sports forum, which we will organise under the Portuguese Presidency, could be one of the answers for permanent or regular transparent and credible dialogue on all problems and possible solutions, whether on a small scale, in Europe or in broader international cooperation.
(EL) Madam President, Commissioner, in his letter Michel Platini, President of UEFA, asks the leaders of the 27 EU Member States to intervene by dealing with the rising wealth of football clubs, which are spending ever more on players and other purchases, thus turning football into a business rather that a sport with values.
However, in his statements before this letter, the President of UEFA asked politicians not to interfere in football. He said that the EU and the European Parliament should confine themselves to their political roles and stay away from sport.
Do you agree with these views held by the President of UEFA, and to what extent? Will the White Paper on sport be a good opportunity to clarify these outstanding matters?
Member of the Commission. - Thank you for your concern and for the message indirectly from the President of UEFA, Michel Platini; we met repeatedly, and I even have a description of the 'home-grown player' proposal.
Now, we urge more common action, including the possible inclusion of sport in the Reform Treaty - it is in the mandate and in the draft. We are not asking for power; in the White Paper we are asking for cooperation, for very concrete actions, which range throughout many areas - education, training, social inclusion, public health - but also, on the other hand, repressing phenomena such as violence, racism, corruption in sport or individual organisations or events. We cannot just wait for the next Treaty, or even take any consensus reached today for granted in the future. We should act today for a better future, whether in football or in other areas.
I think that the European Parliament, the Commission and the Council can address many of the problems, and, as I said, together we can do a lot. It does not mean that we have to intervene at EU level. For example, if we agree in October at ministerial level on the content of an amendment or improvement to our code on anti-doping convention or rules within the World Anti-Doping Agency, then this is the action against doping. I recall Mr Mavrommatis and many colleagues who claimed urgent action from the Union when I became Commissioner in 2004 against doping, which was the problem of the Olympic Games.
Doping is a very visible, damaging and influential cancer or phenomenon in sport. There we can do a lot, but we have to act, not only discuss, and that is our approach now.
Subject: Biofuels
When does the Commission expect to adopt proposals for certification of crops intended for the production of biofuels, or of biofuels themselves, with a view to ensuring that EU demand for such products does not increase the rate of destruction of tropical forests?
Member of the Commission. - The Commission is currently finalising the directive on the promotion of renewable energy, and I am targeting adoption of this directive by the end of this year. And one of the very important issues in this directive will be addressing sustainability of biofuels, the principles described and ways of guaranteeing that biofuels do not have a negative influence on the environment. For this reason, a particular scheme will definitely be proposed that could be used - and will be used - both for domestic grown biofuels and also for imported ones.
Would the Commissioner agree that our record in controlling the import of timber from illegal sources is lamentable - simply dreadful? Given this experience and the potential for corruption and falsification of documents that exists, how can we have confidence that any certification of biofuel crops will be valid? Might we not end up making a bad problem worse?
Member of the Commission. - First of all, I cannot confirm that there is a lot of illegal timber being brought into the European Union, but what I can clearly say is that, so far, there has been a very limited amount of biofuels coming into the European Union. We have not had any effect whatsoever in terms of negative consequences for rain forests. The certification schemes that are proposed will be implemented. I have no doubts whatsoever about that, because the general performance by customs within the European Union has been very positive.
(DE) Commissioner, what has just been mentioned is a problem. A second problem apparently is that due to the increased use of biofuels, prices of staple foods are beginning to increase, particularly in countries where this really can become a problem and many people, particularly in these countries, are no longer able to afford their staple foods. Are you aware of this problem? If so, what are your thoughts on it and what is being done about it?
Member of the Commission. - (DE) The main reason for the current price increases for food is rising demand, particularly in China, India and also in other states. That is the main reason for the price increases. My colleague, who will take the floor after me, will explain what measures we need to take. It is clear that we have to produce more because demand also has to be covered.
As far as biofuels are concerned, their influence on food prices is very marginal at present because consumption of biofuels globally is still low. We do, of course, have to take account of this because a great deal of maize is currently being produced for biofuels in the United States. This can influence a certain sector, but there are ways to continue to meet rising demand. I am of the view that we in the Commission have to find an answer to world market prices. My colleague has already prepared some proposals on this.
(EL) Madam President, Commissioner, there is a view that growing biofuels and trading in them may absorb the surplus production of developing countries via conversion to biofuels for their own use or for export.
Does the Commission believe that the biofuels sector could unlock the Doha Round of the World Trade Organisation negotiations?
Member of the Commission. - There are definitely some countries that are interested more in the international trade in biofuels - particularly Brazil; that is true, but the Doha Round of negotiations is much broader than that. It is not only about biofuels, which is one small part of it, and we should definitely agree on a broad range of issues. I would say biofuels will have a very marginal influence on the outcome of the Doha Round.
Subject: The state of play in the WTO talks
Can the European Commission make a comprehensive statement as to the present state of play with regard to the WTO process?
Member of the Commission. - It is a normal Nordic approach: rather short but straight to the point.
I can clearly say that the next two months will be crucial for the Doha Development Round. Negotiations have now re-started on the basis of the proposals that were submitted in July by the chairs of the respective negotiating groups on agriculture and on industrial products.
The chairs, in producing their negotiation proposal, have done an honest job. I think we can say that they have distributed the pain fairly. They put pressure on each of the key players on each issue of the so-called negotiation triangle - AMA, NAMA and domestic subsidies - which is most sensitive for the different players.
It is obvious as well that the text of the chairs is not cast in stone. The WTO membership had a chance to offer preliminary reactions to these texts before the summer break.
But now negotiations really have to get down to specifics. A further round of discussions on modalities kicked off at the very beginning of September, taking place in Geneva. The objective of the WTO Director-General, Pascal Lamy, and the chairs is to be in a position to issue a revised paper some time in October to serve as an ultimate basis for a final deal on modalities, to take place no later than this autumn. Whether this will be the case, whether there will be a final paper, depends entirely on the negotiating engagement of the different players.
The United States should now translate President Bush's political commitment at the APEC Summit into concrete negotiating moves to try to clinch a deal. It is imperative for the United States to be seen to engage and to move on agricultural subsidies, not least in respect of its objective to ensure access to the developing countries' agricultural markets.
Brazil, India and, by the same token, other emerging economies have to move in the right direction and deliver their side of the bargain, and that means cutting, to some extent, their actual tariffs on industrial products.
The reality of these talks is that the distance to the finishing line - if we talk in economic terms - is fairly short at this stage, certainly very short compared to the road that we have been travelling until now.
The value of remaining concessions that both developed and some developing countries need to bring into the final package is small compared to the systemic gain of doing the deal, especially as global economic conditions are becoming more and more uncertain.
But the clock is ticking. If there is no agreement on modalities in the autumn, an early conclusion of the DDA becomes very unlikely. The United States presidential campaign will pick up speed and the round might then be put into the deep freeze for years.
For the round to succeed now, all parties need to show flexibility and willingness to reach a compromise. The European Union will continue to reach out to the various constituencies of the WTO membership and their key members to ensure their constructive engagement.
I want to thank the Commissioner for her response. I would have liked it if Commissioner Mandelson was here as well, because I know he had a meeting in America last week, where he was disappointed with the response.
But, very briefly, you spoke about the developing countries and you mentioned, as part of that, Brazil and India. From an industrial point of view and from an export point of view, they cannot be classed as developing countries. Yet at the same time, from a cultural point of view, they are classed as developing countries with regard to the benefits that they will get.
Should Europe give more in the agricultural field, in particular when you see that the US Farm Bill, which has now come into being, is taking more subsidies out of the package that was originally negotiated, and Europe seems to be giving all of the leeway, whereas America is not taking any of the pain? Is that a correct way to continue?
And, finally, if autumn is the deadline, the end of October is autumn. Winter starts on 1 November. So do you see a time frame there for that to be successful?
Member of the Commission. - In defining when winter starts, in my calendar it is December, but so be it. First of all, it is obvious that, when we look at the direction that the US Farm Bill is taking, it is not very productive in terms of supporting an agreement within the Doha Round, but we cannot prejudge the decisions in the Senate at the end of the day.
I am not going into a discussion on whether Brazil is a developed or developing country when we talk about the mix of agriculture and industrial products, but it is obvious that, in the agricultural sector - and in biofuels, which were discussed just a few minutes ago - Brazil is a very competitive country. Biofuels produced from sugar cane are very competitive in the global market.
Thank you, Commissioner, for your reply. You said that it is very important that the US make an offer. It has been strongly suggested in recent days that the US has in fact made a very significant and very interesting offer on domestic market supports. I would just like to ask you if this is so, and, if it is, could you give us any information?
My second question is: would you not agree that, certainly up to now, we seem to be the ones that are making the concessions? Can you confirm that Commissioner Mandelson has offered 70% cuts in support to EU farmers, and, if this is so, do you support this position? Would you not agree that such cuts would devastate European agriculture and, in particular, the beef sector?
Member of the Commission. - First of all, when we looked at the negotiating papers from the two chairs, Mr Falconer, who is responsible for the agricultural sector, put a paper with some gaps between the figures. And when we look at domestic support, which is the most difficult issue for the Americans, it is obvious that they have now signalled that they will be able to operate within the gap or within the two figures mentioned in the Falconer paper.
The negotiations, or discussions, are ongoing, so it will be extremely difficult to say where the final game will end up. But I have to say, the difficult issue for the European Union is, as far as the agricultural sector is concerned, of course the tariffs. But even more important than the tariffs is the way that we treat our sensitive products. This is simply key and more important, actually, than the reduction of the tariffs in the different bands which we are operating.
So I can only encourage you to keep a close eye on the way to treat sensitive products as this will be key in the final game.
(DE) I do understand that we have to deal with these negotiations on quota prices etc., but what I do not see here is the negotiation or dissemination of what Europe represents, the dissemination of our way of life. Madam Commissioner, the question for me is whether you are entering into these negotiations and saying: we do not want any products that have been made by children! We do not want any products that have been made by forced or slave labour! We do not want any products that have not been produced in compliance with core labour standards! Is this the issue and are you making an issue out of it?
Member of the Commission. - We have actually tried to introduce a discussion on what we normally call the non-trade concerns, but it has been very difficult to relaunch this discussion with some of the other operators. I am quite sure that the issue on the products for which we ask for a certain level of taking care of the livelihood of employees and the health of the employees - of course, I think personally that there is a commitment to the companies that import goods from those countries. You can talk about towels from India with the type of colouring that they are using in specific locations. So I think if we are pulling in the same direction - all of us - I hope that we can find a decent solution.
Part two
Subject: Doha Round negotiations on agriculture
What is the Commission's assessment of the progress of the Doha Round agriculture negotiations and the 'offers' by the EU's negotiating partners?
Is it true that it is minded to make a larger offer - in comparison to the October 2005 offer - on behalf of the EU in the agriculture sector, primarily with regard to access to the market? At all events, has it carried out a study on the impact on the European agriculture sector?
In the event of failure of the WTO negotiations, what are the Commission's priorities at bipartite and (inter)regional level in the area of trade in agricultural products?
Member of the Commission. - The Commission is still of the opinion that there is a window of opportunity for a positive outcome of the Doha negotiations in the very close future, as I mentioned in my previous answer.
I can only say again that, unless a breakthrough is achieved before the end of the year, I find it very difficult to see a possibility of finalising the negotiations, because of the upcoming presidential elections in the United States.
However, current offers made by some of our negotiating partners are still falling short of what could be required to obtain a balanced outcome to the negotiations.
Regarding the scope of a final EU offer, the ongoing common agricultural policy reform constitutes clearly the limits of the Commission's negotiating mandate, and this means that we cannot accept a deal that means that we have to reform our common agricultural policy again. It is clearly in accordance with the mandate given by the Council, and the negotiation limits that we have will also be, of course, the equivalent concessions from our WTO partners in agriculture and elsewhere, resulting in improving market opportunities for our exporters.
It is important that when we talk about the reduction of tariffs we sometimes fear that our agricultural sector will come under immense pressure from imported commodities. We have to remember that the coin has two sides, which means that a reduction of tariffs will also take place on the new emerging markets that could be - and I am sure this will happen - of huge interest for European producers to enter into, such as, for example China, and India. So we are still striving towards a positive outcome of the Doha Round. It is obvious that a multilateral solution is to be preferred, whereas a bilateral one could be supplementary to the multilateral discussions.
We are doing our very best at this stage, but it is crucial, if we find a solution, for it to be a balanced solution - within the three pillars of agriculture but also between agriculture, industrial products and services.
(EL) Thank you for your reply, Commissioner. I have the feeling that you are speaking more as a Commissioner for International Trade and less as the Commissioner for Agriculture.
Does Mr Mandelson, the Commissioner responsible for International Trade, also share your view that the review of the CAP will not do any damage? Does he share the view that accepting the modalities of July 2007, which go beyond the offer made by the EU in October 2005, does not exceed the negotiating mandate given by the Council of Ministers of 2005? If so, before you make any commitment to our trade partners, you need not ask for a new mandate from the Council.
Member of the Commission. - When the CAP reform was agreed among the Ministers in the Council in 2003, it was the mandate that was given to the trade and agricultural commissioners. Within this mandate we could negotiate. What we are now presenting - or what we will be presenting on 20 November - is the health check of the agricultural policy, and this is not a new reform. It is not a new reform and therefore it is not my perception that, whether or not we get a Doha deal, it will have influence on what we are suggesting as the health check of the common agricultural policy. So it will not be influencing or moving the mandate that we have already got.
(DE) Madam Commissioner, genetic engineering in farmed foods makes many people in Europe uneasy, anxious and afraid. Is this subject again playing, or will it continue to play, a greater role in the Doha Round?
Member of the Commission. - It is obvious that what we have experienced throughout the last few months in terms of the price increases in Europe, especially as reported in the newspapers in Germany throughout the summer break, has of course raised many questions. These are quite new questions on agricultural policy in Europe, where we were previously fighting against overproduction, intervention stocks, and we are now in a much more balanced market, thanks, I think, to the decoupling of the direct payment to farmers, which allows farmers to react to the market instead of calculating the best outcome on the cheque from Brussels.
It is clear that in the Doha Round the préférence communautaire or the security of food supply is not in itself an issue. It is, of course, crucial to everybody round the world to be sure that they can feed their own people, but it is not exclusively a chapter in our negotiations.
In addition to expressing unease about yet further concessions damaging to our agricultural interests, can I ask you what focus there has been in the negotiations on raising beef production standards amongst those who seek greater access to our market, so that we might end the prejudicial impact on our own producers of permitting food imports where traceability and quality fall far below the standards that we expect of our own producers?
Member of the Commission. - I think I have heard this before. I might be wrong, but it reminds me of some question raised by the Irish Minister and some Irish MEPs on the import from Brazil, traceability, and the opinion of the Irish farmers on lack of traceability. It is obvious that we are following this case closely, and I know that my colleague, Commissioner Kyprianou, will be meeting the committee in Parliament.
We want to ensure fair trade, which means that importers or exporters into the European Union have to meet the same quality standards as our own producers.
I will be visiting Brazil next month to see if they can show me what I want to see: that is, how things work in Brazil concerning the possibility of tracing back the products that are taken into the European Union.
Question No 36 is inadmissible as its author is no longer a Member.
Subject: Amendment of the CMO in wine
On 4 July 2007 the Commission unveiled a proposal for a Council regulation on the common organisation of the market in wine. Funds for the 'national envelopes' are allocated according to a key which is based to 50% on the historical input of Member States, 25% on area and 25% on production. Moreover, adjustments have been made in favour of certain Member States.
Will the Commission say which criteria were used in the selection of the specific allocation key and why the funds are not allocated on the basis of the historical payments of Member States over a representative reference period, as occurred in the case of all those CMOs which have so far been amended? Furthermore, given that the overall amount of resources is limited, how was it decided to adjust input for the benefit of some Member States, which necessarily results in a corresponding decrease for the others?
Member of the Commission. - In order to propose a fair share between Member States of the overall amount that will be allocated to the national envelope, and of the amount transferred into our rural development policy, we have actually been using three different criteria: areas under wine on the basis of all the available historical data that we have; secondly, the production in terms of volume on the basis of historical averages; and, thirdly, expenditure, on the basis of an historical average, except for Bulgaria and Romania where the budgetary requirements calculated within the framework of adhesion were used, as those were the only reliable figures that we could use. The weighting between these three different areas is 25% on area, 25% on production and 50% on the budget for the envelopes and the transfer into the rural development policy. 50% for area and 50% for production for that part of the envelope which is specifically related to promotion in third countries, which I consider to be a new and very important forward-looking policy for the wine sector. When we had this discussion on the redistribution between Member States' envelopes, we made a positive correction for three Member States so as to limit their reduction in view of the important divergence for these Member States between their share in historical expenditure and their share in the two other criteria. This correction was not made to the detriment of the amounts allocated to other Member States, meaning that we did not cut other amounts to find money for these three Member States, so we simply increased the total budget. This makes it possible to share Community support equitably by taking into account, on the one hand, the respective reductive capacity of each Member State and, on the other hand, effective implementation of the new measures proposed within the framework of the reform.
(EL) Madam President, Commissioner, at a time when the Commission believes that it is necessary within the framework of the law to make structural changes for some Member States, is it examining the possibility of reacting in a similar way to help Greek wine-growers recently hit by the catastrophic fires? Their income for the coming years will be significantly reduced. Huge areas covering thousands of hectares of vineyards have been burned; this means that the vine-growers have suffered loss and that their plants have been damaged.
In view of this, does the Commission intend to demonstrate solidarity and to help these people?
Member of the Commission. - First of all, I think that everybody who watched the devastating forest fires in Greece on the television wondered what would happen afterwards with the damaged areas. I have had the possibility to discuss it with Greek Members of Parliament, with the Minister, with the Ministry, with the Minister for Economics from Greece as well, while travelling round to find solutions.
And there are different solutions, and that will be for my next question. I can only say we cannot solve the problems of the forest fire within the CMO for wine. That is excluded. And I can tell you, if we re-open the distribution of money between the envelopes and Member States, it will be like opening Pandora's box, and I have no more money available than the present budget of approximately EUR 1.3 billion every year for the wine sector.
We have to find solutions to the consequences of the fires within rural development policy, within the regional funding, and I am quite sure that decent solutions will be found.
As they deal with the same subject, the following questions will be taken together:
Subject: Payment of CAP support for areas hit by fires
The recent fires in Greece had a disastrous impact on farming, particularly in the olive oil, fruit and vegetable and wine sectors, with serious consequences for the environment and the development of these regions, posing a major threat to the continuation of farming activity.
How must the application of cross-compliance be redefined so as to ensure the legitimate payment of uniform decoupled aid to farmers affected?
How will the implementation of the new COM for wine be ensured in areas hit by fires, in particular as regards the Commission's proposals for granting direct aid to wine-growers who use practices that respect the environment?
What additional provisions and clarifications are required in the new regime for raisins so that immediate crisis-management measures can be implemented? Is it possible to increase the resources for operational funds in order to finance such measures in the event of emergencies?
Is it feasible to create a specific national programme to support farmers with funding from the COMs for fruit and vegetables and for wine?
Subject: Funding of non-governmental organisations and bodies for immediate reafforestation in Greece
Greece recently suffered the greatest environmental disaster in its history. However, many Greek environmental bodies and monasteries located on burned land possess the know-how and the scientists necessary to organise the rapid reafforestation of these areas by extensive planting operations.
How can the Commission provide funding directly to non-governmental organisations, monasteries, environmental bodies etc. (i.e. outside the framework of the third CSF) so that they can immediately restore the environment in Greece's forests which have been destroyed by fire?
Which Community initiatives could be used for this purpose?
Member of the Commission. - First of all, I can again only express my sympathy with all the people that have been hit by the consequences of the fires.
I think it is important to say that the single farm payment - the direct payment to the farmers - is not at risk. The possible destruction of the crops, of animals or of buildings, has no consequence on the decoupled payment since there is no obligation to produce.
As regards cross compliance, one important rule is that the reduction of direct CAP payments under cross compliance can only be decided as a result of actions or omissions directly attributed to the farmer. Therefore, forest fires like the ones we saw in Greece this summer would not result in the reduction of payments.
As far as wine is concerned, in the event of partial destruction, vineyards could be eligible within the restructuring scheme, under the current Regulation, and within the national envelopes that will be foreseen for the new CMO.
The reformed CMO for fruit and vegetables foresees new crisis prevention and management tools. However, this new regulation will only be in place from 2008, and there is no retroactive clause.
As for the last question, the financial rules do not allow the Commission to transfer possible savings from the market organisation budget to specific national programmes to support Greek farmers.
Concerning the specific question on non-governmental organisations, monasteries or environmental bodies, the Commission does not have the possibility to directly support these for the purpose of environmental restoration activities. European Union assistance is only possible through specifically designed programmes and interventions which are drawn up by Member States following the principle of subsidiarity and submitted to the Commission for co-financing.
I want just to mention some specific possibilities in our rural development policy which could be used to help as well. I referred to these in my previous reply. The first option concerns the programme 2000-2006, and can involve modification of the programme complements of national operational programmes and the regional operational programmes in order to reconstruct agricultural potential after national disaster measures. This can, for example, mean that a farmer can get money for buying cattle, fruit and olive trees or to restore buildings that have been destroyed.
However, I have to repeat very strongly that it is not possible, via rural development policy, to compensate farmers for lost income.
The second option is the new rural development programme 2007-2013, which includes measures for restoring agricultural production potential, as well as forestry potential, following natural disasters.
It must be noted that interventions through these two options would be limited to reforestation and reconstruction of production potential, and again cannot be used to compensate for loss of income.
I want to conclude with the possibilities that will be available within state aid schemes. A disaster like the forest fires in Greece would normally be considered exceptional occurrences, which actually allows Member States to grant support to compensate for material damage.
Nationally funded assistance to agriculture and forestry may be given following notification of a state aid scheme, and is subsequent to approval by the Commission.
I would also remind you that there is a much easier possibility, which is to use what we call de minimis state aid, which means that Member States can pay farmers, with the new changes that have taken place, EUR 6 000 - and you can do that every three years. So, without asking anyone, you can actually pay direct to the farmer up to EUR 6 000 to help immediately, if necessary.
deputising for the author. - (EL) Commissioner, I would like to ask if you have received a specific draft plan for the reconstruction of the regions affected by fire.
What will the procedure be for approving such a plan?
Member of the Commission. - As I mentioned, you have two possibilities within the programmes. Within the rural development programme, it is possible to find support for reconstruction to buy, as I said, new olive trees and new wine stocks. Then you have the regional policy, which falls within the responsibility of my colleague Commissioner Hübner. I know that there is a direct link and very good contact where Commissioner Hübner has been nominated to hold the ropes. I am sure that lots of constructive discussions are ongoing.
Subject: Funding for research
Which sectors of research does the Commission consider are lagging behind in funding provision under the plans for the programming period 2007 - 2013? What criteria determine the priorities for funding? How does assessment of the usefulness and effectiveness of the research that was funded under the sixth research framework programme influence the selection of new research projects? What criteria determine the priorities for funding in each research sector?
Member of the Commission. - Madam President, it is good to be here again. I would like to thank the honourable Member for the question concerning the funding for research. Her question refers clearly in the first instance to research funded by the European Union and in my answer I shall deal with these aspects. However, the need for increased investment in research at national as well as European level, private even more than public, is central to achieving the Lisbon goals. At the same time we have to make sure that this money is well spent to ensure the maximum effect.
The question is essentially in four parts and I shall reply to each of them in turn. At the same time, we must bear in mind that it is still very early to draw definitive conclusions and lessons from the sixth and seventh framework programmes. But before turning to the four aspects of the honourable Member's question, I should like to recall that European Union cohesion policy, especially the European Regional Development Fund and the European Social Fund, also makes an important contribution to the development of the European research area. The Commission estimates that cohesion policy support for research and innovation will more than triple in the programming period 2007-2013 compared to 2000-2006.
Turning to the first element of the question, what are the sectors of research that the Commission considers to be lagging behind in funding provisions under the plans 2007-2013? The Commission believes that it has a good balance between the more top-down thematic areas in the programme and other, more bottom-up activities in framework programmes, such as frontier research and fellowships. It would not be appropriate to single out specific areas in particular need of funding. The closer you look at our 10 thematic priorities, the clearer it is that we need more funding and more research in practically all of them. But, to give you an example, I could mention the research infrastructures of pan-European interest, for which the final budget in Framework Programme 7 is much less than the Commission had originally proposed. This is an important area where we have real added value in Europe. We are seeking to combine funding from many sources, especially from national and regional sources and the European Investment Bank. It is also evident, following the first call for proposals of the European Research Council, that we are faced with serious oversubscription. We have received many more excellent proposals for fundamental frontier research than we have money to fund.
Looking at thematically orientated research, we can clearly see the need to better support research areas such as energy and climate change. Here, Member States can help not only by increasing investment in research but also by exploring ways of combining research efforts rather than allowing them to remain fragmented. This is also one of the areas which we advocated in our Green Paper on the European Research Area.
Turning to the general criteria, the thematic priorities for funding are set out in the Cooperation Specific Programme. These research areas are the ones which will be supported through calls for proposals during the 2007-2013 period. Our proposal was made after an extensive consultation with stakeholders during 2004, including a web-based consultation on the cooperation themes as well as input from industrial stakeholders through the European Technology Platforms. It was also based on an extensive ex-ante impact assessment. Results from ex-post evaluation and monitoring exercises also form an important element in determining the priorities for research funding. This learning from past experience was indeed a key element in defining the priorities in the Framework Programme, as you suggest in the third part of your question to which now I turn.
You asked how assessment of the usefulness and effectiveness of the research that was funded under the sixth framework programme influenced the selection of new research projects. Here we have to distinguish two different ways of making that link. First, at the more detailed, operational level, we should note that the several thousand FP6 projects are monitored by the Commission services. These colleagues are in frequent contact with the research community and their up-to-date insight into the progress achieved within this project is an important element in preparing the Framework Programme 7 work programmes. But, in the second place, at a more global level, in 2008 the Commission will organise the ex-post evaluation of FP6. This assessment of the overall impact of the different research activities will be carried out by high-level experts. The results of this FP6 ex-post evaluation will be a major input in the forthcoming mid-term review of FP7 in the year 2010.
Finally, turning to the last part of the question, when considering the priorities for funding in each research sector, the topics to be funded are specified in the annual work programmes and the call for proposals. Each year, we undertake consultation with the right variety of stakeholders in drawing up the work programmes. We also call on the assistance of external advisory groups, key specialists in the area, who provide input on ensuring that the work programmes contain the most essential areas of research, taking into account ongoing projects that have been funded in previous calls for proposals. Once the individual proposals have been received in response to the calls, they are evaluated by expert peer reviews using a standard set of evaluation criteria. The proposals funded are those which receive the highest overall mark for the call or part of the call they address.
In conclusion, I believe that it is fair to say that for research funded through Community instruments we have a transparent system which allocates funding to the most relevant areas and also ensures it is then awarded to the best proposals.
(EL) Thank you for your rather informative reply. I should like to ask whether international progress in research is taken into consideration when decisions are made on various actions, seeing that we live in a globalised world. To what extent do young people in Europe receive special funding for participation in research?
Member of the Commission. - Of course there is no other way than to look at the global context. If you look in practice at what other major communities around the world are focusing their research on, then it is the same as ours. More than that, we do combine our efforts in many areas. One of the things we really strengthened in the seventh Framework Programme was precisely international cooperation. We are funding and supporting that, and will do so more in the future, because we believe that in the world of globalisation the challenges which lie ahead of us - be it food, health, drinking water, climate change, security or energy - are global and it is for us all to deal with them in the proper way.
Commissioner, you mentioned among the top priorities the thematic subjects energy and climate change. That is a correct priority, and the European Union needs a breakthrough. How does the Commission intend to organise cooperation between the best brains in the EU to work on this subject, and maybe - even more so - to promote cooperation between the best brains in the world? Because this question is a crucial one.
Member of the Commission. - Yes, we are truly focusing on that. It was basically that philosophy - it is shared in the existing framework programme - but the truth is that we are now also focusing on the preparation of a strategic technology plan for Europe. It should be adopted by the Commission by the end of the year. In that, we are of course consulting practically everybody in this area in Europe.
So we have consulted all the technology platforms which already exist. We have had very open talks with them. They are, from bottom up, practically all included in our activities and we are trying to find a proper way of having this coordinated.
You properly said that it is also vital that we share in the best possible way, in an international way, on how to address these questions. But in that respect, there are two things: when you also try to address it from the private sector, you have to do it in a balanced way, before or between the cooperation and competitiveness, and that is exactly what we try to take into account.
(DE) Commissioner, the Council has reduced research funding for 2008. How are you preparing for the health check, the mid-term review of the Financial Perspective? Do you believe that we can submit new initiatives and proposals here that also reflect the importance of research in the European budget?
Member of the Commission. - I think it is more the principal question of how far this mid-term review should go. I think that is the question we have to answer. If the answer is that we have to address, because of the urgency, some of the issues that are inside the already agreed financial period, then I am sure that area of science and research would be one of the candidates that needed to be addressed.
Subject: ITER project
ITER is an ambitious project that undoubtedly smacks of scientific serendipity: we can find things without knowing how to look for them. There are also many non-EU countries involved. Have the partners to date handled their commitments, economic or otherwise, in the proper manner?
Member of the Commission. - The ITER project, as the honourable Member knows, is a project which is an international flagship of the world fusion energy research programme. Since its inception during summit discussions in the late 1980s, Europe has played a leading role in the successive preparatory stages for the project.
The Commission can be justly proud of the confidence shown by the ITER partners in according Europe the central role of the host party to the joint implementation of this project.
The JET facilities, designed and built through the joint action of Euratom and its members, provided an outstanding example of what can be achieved when leading fusion research organisations pool their expertise and resources. The ITER project extends this principle from the European to the global level of cooperation.
ITER technical objectives and design are based on the steady and scientifically rigorous prospect process of development, in fusion research worldwide which has witnessed dramatic increases in the performance of experimental fusion facilities over recent decades in an atmosphere of international scientific cooperation that has transcended political barriers.
Beyond JET, ITER extends the experimental side to the level where the scientific and technological feasibility of fusion energy can be demonstrated.
Since the signature of the ITER Agreement in November 2006, the ITER partners have all handled properly the commitments that they accepted through the ITER negotiations.
At the political level, all the partners have pursued to completion their respective constitutional requirements for ratification or acceptance of the agreement, which is now accepted to enter officially into force within October this year.
In the mean time, the partners have properly honoured their undertakings to abide by the terms of the agreement to the fullest extent possible until it enters into force.
The staff of the international ITER team and the ITER site in Cadarache in France is building up with representatives of all partners now present.
The partners are providing their financial contributions to the budget of the ITER organisation and are pursuing conscientiously the necessary joint technical preparations for the technical and scientific contributions to which they have committed themselves.
In the European Union, a joint undertaking for ITER and the development of fusion energy was established by the Council Decision of 27 March 2007. Its role is to prepare and coordinate activities for the construction of the demonstration fusion reactor and related facilities.
To date, its supervisory body, the governing board, has met twice and adopted a first work programme and the administrative decisions necessary for the joint undertaking to be operational early 2008. In particular, the headquarters agreement with Spain has been signed. The governing board also appointed the director, the chief executive officer of the joint undertaking.
ITER is indeed an ambitious project. In bringing it to fruition we shall be pushing back the boundaries of our experience in the scientific, technological and organisational domains. It is the nature of experiments that the results cannot be forecast with certainty. But ITER is not an enterprise that we have entered into lightly or in the expectation of serendipity. ITER consists of long-term international partnerships and commitments, bringing together partners that represent over half of the world's population to address issues central to our common future, the development of sustainable, non-polluting sources of energy at the service of humanity. The prospects for ITER rest on the strong scientific and technological foundations of the project and on the enthusiasm and commitment demonstrated to date by its partners - by all of them; or rather, by all of us. There was never such cooperation in the world as we have gathered in ITER.
(FI) Commissioner, our experience of one particular cooperation project, Galileo, is bad. The European Union had to finance it, contrary to the original plans, while not all parties shared in its financing as planned.
Is the Commissioner's answer to be interpreted as meaning that we may not have any problems with ITER as regards fulfilling the commitments made, i.e. we will not have the same problem with ITER as we did with Galileo, where the parties concerned neglected the responsibilities they had committed themselves to?
Member of the Commission. - That is certainly correct. I can give a very short explanation. The commitments which are then done are done by governments. They are all public commitments. So, the commitments which were in Galileo from the public side were never really the question. Truly, the problem that arose in Galileo would not arise at all in ITER.
Subject: Nanotechnology
Nanotechnology is a new branch of technology which offers many opportunities but also involves increasing risks. According to the Nano Dialogue Project, 48% of people in the EU want a moratorium on the use of nanotechnology in consumer products until its effects on humans and on the environment are known.
What legislation is in preparation for the sectors in which products containing nano-materials are used and are already on the market, such as cosmetics, skin care products, medicines, cleaning materials and other consumer products? Does the Commission envisage a sector-specific approach or horizontal legislation on nanotechnology in consumer products?
Member of the Commission. - First of all, I would like to thank you for the question concerning the area of nanotechnology. The Commission takes the question of safety and consumer protection very seriously and it is working to ensure that the public can benefit from the innovations that nanotechnologies may bring while being protected from any adverse impact.
Much effort is dedicated to addressing safety issues. Something like EUR 28 million from FP5 and FP6 has been dedicated to projects expressly focused on environmental and health aspects of nanotechnologies, and such research is planned to increase significantly in Framework Programme 7 too, both in size and in scope. As you know, the Commission adopted an action plan for nanosciences and nanotechnology for Europe 2005-2009 and Parliament adopted a resolution on it, in which the action plan was well received.
In the communication published this month on the implementation of the nanotechnology action plan, we fully address the second part of your question. A wide range of European and wider international, especially OECD and ISO, approaches are pursued, both regulatory and non-regulatory, to address the potential adverse impact of nanotechnologies.
The Commission is performing an assessment of regulatory aspects in relation to health, safety and environmental aspects of nanotechnology-based products. Preliminary results indicate that, overall, the existing Community regulatory framework gives good coverage with regard to nanotechnology-based products developed today.
Different aspects of production and products, such as the ones mentioned in the question, like cosmetics and medicines, are already subject to various Community provisions, albeit not specific to nanotechnology. Consequently, there seems today to be no need to develop new legislation for nanotechnology-related safety risks or to propose major amendments. Nevertheless, on the basis of scientific development or regulatory needs in specific areas which the Commission closely monitors, regulatory changes may be proposed where necessary. It is not nanotechnology as such where regulatory aspects should be considered but rather nanotechnology-based products.
The Commission is convinced that the moratorium on nanotechnology would be severely counterproductive. Apart from denying society the possible benefits of such technologies, it may lead to the emergence of technological paradises outside Europe, where research and innovation are carried out without regulatory frameworks.
Finally, I would like to mention another Eurobarometer survey, which was about new technologies and was carried out in 2005 on a sample of 25 000 people. If you compare it to the NanoDialogue exhibition, which you mention in your question, this one was based on 700 respondents. Eurobarometer found that, on the whole, Europeans supported the development of nanotechnology, with approximately 55% in favour. These technologies are perceived as useful to society and morally acceptable. Understandably, as many as 42% of respondents were uncertain about the effects of this new technology, but according to the survey almost 70% of the respondents who expressed an opinion as to its effects were optimistic.
(SV) I think we are agreed that the worst thing for nanotechnology would be if the products we release now are poorly monitored and damage the reputation of the technology in its early development.
I do not believe that traditional toxicity tests assess the risks of nanotechnology sufficiently reliably; on the contrary I think that the toxicity tests required in current legislation must be updated. I think that we need a labelling system so that consumers can choose for themselves, and I wonder whether the Commission is planning such legislation.
Member of the Commission. - I fully agree with you and with the first statement. The worst thing would be if something happened, so we have to prevent that and we have to be on the safe side. That is the name of the game and I fully agree with you.
Proposing legislation does not fall within my responsibility, but falls within the responsibility of my colleagues in the Commission who deal with protection. I am sure they are looking at that very carefully. What I can say is that we are doing everything possible in research to try to analyse the potential risks that you mentioned, and this is certainly something done under my responsibility.
(DE) Commissioner, where will the focus be in the nanotechnology sector in the Seventh Framework Programme for Research? The population has very high hopes here, particularly in the 'live a long and healthy life' sector. Do you too see totally new opportunities here in the medical sector for being able to live a long and healthy life?
Member of the Commission. - Yes, the answer is clearly positive. This is one of the areas. Nanotechnology, if one were to compare it, is a bit like information technology, because there is a horizontal influence on many sectors. One of the sectors where the results are very promising is health, so this is also part of our research, which is also, without any doubt, orientated in this direction.
Thank you, Commissioner, for your answers. I was very pleased to hear that you think that the common regulatory framework is developing in the right direction, and also that you challenge the NanoDialogue project and findings of the study to which the question is referring. I think that the Eurobarometer shows clearly that European citizens are in favour of developing nanotechnologies.
My question for you is that, in his question, Mr Schlyter says that nanotechnology involves increasing risks. Do you have any data now that shows nanotechnology would pose such a risk, which Mr Schlyter seems to say is already a fact?
Member of the Commission. - Without any doubt, this is an area which needs attention, not least as concerns risk. When we enter into areas which in practice have this inherent potential then we have to act with caution. If we do not want people to turn against something which, if handled carefully, would certainly benefit them, then we have to do things in a way in which everything possible is done so that this does not happen. That is exactly our approach. At this very moment, of course, there have been no incidents connected to this area, but it is obviously one in which it is much better to take a cautious approach. That, surely, is the right way to proceed.
Questions 43 and 44 will be answered in writing.
Subject: London buses
According to figures released by the Greater London Assembly in June, the so-called 'bendy buses' (long single-deckers with two carriages) found in many European cities and introduced in London in 2002, were involved in 1 751 accidents in 2006. This is 75% more than other types of bus, and represents an average of almost five accidents per day or more than five accidents per year for each 'bendy bus' in London's fleet.
Given this clearly unacceptable situation, particularly in comparison with other types of bus, what steps is the Commission taking to ensure that there are adequate safety measures for the operation of 'bendy buses' and that drivers receive the necessary level of training? How can they be considered safe enough for operation in crowded urban conditions?
The Commission is not aware of worrying statistics in other European cities that use articulated buses. However, Community legislation addresses the problem in several ways.
Directive 97/27/EC relating to the masses and dimensions of certain categories of motor vehicles and their trailers lays down the standards for the manoeuvrability of buses in general, as well as specific standards for articulated buses.
Directive 2003/59/EC on the initial qualification and periodic training of drivers of certain road vehicles for the carriage of goods or passengers is aimed at improving the level of driver training. In this respect, it would be desirable for national legislation transposing the Directive to make provision for special training programmes for drivers of articulated buses.
In terms of driver vision, European legislation addressed the problem of heavy goods vehicles by Directive 2007/38/EC on the retrofitting of mirrors to heavy goods vehicles registered in the Community.
However, the Commission is aware of the need to take account of other categories of vehicles, such as urban buses. That is why, as requested by the legislator in the abovementioned directive, the Commission will submit, when the time comes, a report on the results obtained, accompanied, if appropriate, by a proposal for the revision of existing legislation.
These are my answers to Baroness Ludford.
I think my question is well-timed, as just today the Commission has published its Green Paper on urban mobility.
I cannot expect the Commission to address my personal sense of loss that the iconic double-decker London Routemaster bus has been replaced by these low-level continental-type 'bendy' buses (or 'articulated' buses, as the Commission put it), but I am grateful for his reference to various pieces of EU legislation which ought to apply.
Could I ask him actually to make contact with the Mayor of London and Transport for London to investigate why these buses have a 75% worse accident rate than other buses, and to examine whether these directives are being properly applied in the UK, and specifically in London?
You are quite right to be insistent about the safety of these buses. If you do not mind, we will ask the London authorities about this problem.
It is true that articulated buses can be easier to drive than rigid buses, but once the driver has weighed up what the vehicle can do, he tends to drive a bit faster and have more confidence when turning, sometimes a bit too much unfortunately.
Therefore, you raised a good point and we will try, as I have just mentioned, to enquire whether in fact the existing legislation needs to be amended.
Having said that, you were also right to raise this in view of the fact I underlined earlier, before this Assembly, that practically two thirds of accidents occur in towns and cities, and that, therefore, all the causes of these accidents must be understood. Your highlighting of one of them has been timely.
Subject: Connecting Bucharest, Constanza and Sofia to the European high-speed rail network
One of the trans-European transport network's 30 priority projects is priority axis No 22, which includes the following railway sections: Athens-Sofia-Budapest-Vienna-Prague-Nuremberg/Dresden. Romania is included in this project with the 480 km railway segment from Curtici to Brasov.
Given that since the accession of Romania and Bulgaria the European Union has gained an outlet to the Black Sea and has increased its population by some 30 million inhabitants, I should like to ask the Commission what steps Romania and Bulgaria have to take to connect the cities of Bucharest and Constanza, in the case of Romania, and Sofia, in the case of Bulgaria, to the European high-speed rail network for passengers and goods?
Mrs Ţicău, rail priority axis No 22 must, in effect, link Germany with Greece via Prague, Vienna, Budapest and Sofia. A branch to the north of this axis will go, via Curtici and Brasov, to Bucharest and Constanza.
Romania and Bulgaria, as well as the other countries concerned, are making considerable efforts to construct this railway line so that eventually their respective capitals and the port of Constanza will be linked to the rail network of the rest of the European Union. These efforts should continue during the period 2007-2013. These projects are potentially eligible for Community funding through the Cohesion Fund or the Structural Funds, or even via the trans-European networks budget.
More specifically, Romania is prioritising the development of the Curtici-Brasov-Bucharest-Constanza railway line. A 92 km section to the north of Bucharest has already been built. Projects are under way between Bucharest and Constanza. These should be progressively completed between now and 2010. Romania has indicated, in its transport operational programme for 2007-2013, that it plans to develop the Curtici-Brasov-Predeal line using EUR 1.1 billion from the Cohesion Fund.
In terms of the Sofia link with the EU network, a major step was taken with the signing of the contract for the construction of the road and rail bridge over the Danube at Vidin-Calafat, financed by the ISPA Fund. The bridge should be completed in 2010. In addition, Bulgaria plans, in its transport operational programme for 2007-2013, to develop part of the Vidin-Sofia line. The cost of the work to be carried out up to 2013 comes to EUR 320 million, out of a total of EUR 1 380 million for the entire line.
Romania is committed to completing, by 2013, all preparatory studies for the upgrading of the Craïova-Calafat line to the north of the Danube bridge, so that it is ready to carry out the work shortly after 2013.
There you have it. I apologise for giving you all this information verbally, but obviously we can supplement this if necessary in writing, Mrs Ţicău, if you request it.
(RO) Mr. Commissioner, indeed, if possible, I would like to receive this information in writing as well. I would also kindly ask you to organize a seminar on structural funds in Romania, because I consider that the new Member States need to be supported in order to be able to gain access to structural funds and develop their transport infrastructure.
The European Union's access to the Black Sea is important and, for this reason, I believe that, for the mobility of passengers and goods, it is also important to develop the railway. I come back to the question regarding the high-speed train: the mobility of passengers is important and, for this reason, I request a dialogue in order to be able to achieve, step by step, whatever is necessary for this important project.
Mrs Ţicău, I am just as concerned as you are. I would really like the new Member States, particularly Romania and Bulgaria in this case, to make the best use of the Cohesion Fund. Certainly we must prioritise rail transport wherever possible, which will then help us avoid major problems later on in terms of environmental requirements and the risks of congestion on European motorways.
Thank you for your question. I will ask my colleagues to answer more fully. Once I have the chance to visit these countries, we will of course be able to provide you with even more information.
Subject: High-speed rail links Paris-Budapest and Strasbourg-Brussels
What is the Commission's opinion, following the basic agreements on the Stuttgart 21 project, of the timetable for the construction of the individual sections of the 'Magistrale for Europe' from Paris via Strasbourg and Munich to Vienna/Bratislava or Budapest?
What possibilities does the Commission see for expanding this Magistrale by a high-speed rail link between the three 'capitals of Europe' Strasbourg, Luxembourg and Brussels?
I will answer Mr Posselt. The Paris-Strasbourg-Stuttgart-Vienna-Bratislava railway axis No 17 is one of the 30 priority projects of the trans-European transport network. The Stuttgart 21 project that you mentioned is a major link in this priority project.
On 19 July 2007, an agreement was signed between Mr Tiefensee, the German Minister for Transport, and the authorities in the Federal State of Bade-Wurtemberg, the region and city of Stuttgart and Deutsche Bahn. This agreement is a key phase in the elimination of the bottleneck represented by the Stuttgart-Ulm section, since it includes funding for the work to start in 2010.
The Commission is keeping a close eye on the modernisation of the sections between Stuttgart and Ulm. In July 2005 it appointed a European coordinator for this line, Mr Péter Balázs, who has already submitted his second report. This report was sent to the Chairman of Parliament's Committee on Transport and Tourism. It is available on the website of the Directorate-General for Energy and Transport. The coordinator, Mr Balázs, is continuing to give great attention to the Stuttgart-Ulm bottleneck, which must be eliminated. In his report, the coordinator analysed the progress of the Paris-Bratislava priority project and concluded that most of the project could be completed in 2015. However, given the complexity of the Stuttgart-Ulm section, this section will not be built until 2019.
It is clear that a priority project does not exclude continuation to other destinations. Other priority projects, such as the Athens-Sofia-Budapest-Vienna-Prague-Nuremberg-Dresden axis, will extend the Paris-Bratislava project as far as the Black Sea and Greece, while the Eurocaprail priority No 28 project will link Brussels to Strasbourg via Luxembourg.
In July 2007 Member States submitted their proposals for Community cofinancing. These proposals are currently being evaluated. Based on this evaluation, the Commission will propose the RTE-T budget allocation for the period 2007-2013 to the European Parliament and Council.
Those are the answers I wanted to give you, Mr Posselt. Personally I am extremely interested in the Paris-Budapest axis, and I can tell you that Mr Balázs and I are really keen for every effort to be made to complete this major project.
(DE) Commissioner, the historical credit for setting in motion what Mr Kohl and Mr Mitterrand had decided to do back in 1982, and which is now finally becoming reality, goes to you.
I have two brief questions. Firstly, the Strasbourg-Kehl-Appenweier and the Munich-Mühldorf-Salzburg cross-border projects are also highly complex. Is there any news on these?
Secondly: can you perhaps appeal once more to the rail companies - when we are already deploying so many European funds for cross-border routes - and ask them to stop cutting back cross-border train connections? We are expanding the railways with our money at the same time as the rail companies are hacking transport routing to pieces with national timetables.
Naturally, I am quite ready to intervene.
Could you write to me on the subject, so that I can contact Deutsche Bahn? I will also look into how we might improve things at this stage, since this is also part of our job: not only to plan these major corridors of the future, but to improve the situation now.
I will look forward to receiving a short memo from you that we can act on.
Subject: Final judgment by the Greek Court on Olympic Airways (OA)
In the discussion of my oral question of 13 March 2007 on 'the court decision offsetting debts of the Greek State to Olympic Airways (OA)', Commissioner Jacques Barrot said: 'The decision of the courts is a new aspect that we are analysing currently'. And recent reports in the Greek press (3 June 2007) state that Commissioner Barrot, in his contacts with senior officials in the Greek Ministry of Economy and Finance during his most recent visit to Greece, 'allowed some margin for offsetting debts provided that progress was made with privatisation of OA'.
What exactly is the Commission analysing? Is it considering whether the final judgment of the court of arbitration is in line with Community law? Can the Commission confirm that it is negotiating on acceptance of the court decision provided that the Greek authorities go ahead with privatisation of OA?
Mr Papadimoulis asked me a question, which I will now answer.
The Commission has taken note of the Greek court of arbitration's decision of 13 July 2006 on flights carried out as a public service requirement, and of the decision of 6 December 2006 concerning the relocation of Olympic Airways to Athens International Airport. The Greek authorities have already informally consulted the Commission on these decisions on compensation, which were the subject of a preliminary examination.
Based on that preliminary examination and the documents submitted at this stage by the Greek authorities, the Commission is still unable to adopt a position on the nature of these decisions under EU rules on State aid. If these decisions were to involve further aid, they would obviously have to be notified under Article 88(3) of the Treaty.
The Commission's services informed the Greek authorities of this preliminary evaluation and we are awaiting their response.
Broadly speaking, the Commission is doing everything in its power to ensure that the aid which it has ordered to be recovered are actually recovered. That is the information I can give you, Mr Papadimoulis.
(EL) Madam President, Commissioner, it is not just Olympic Airways that owes money to the state. The state also owes money to Olympic Airways, a very large amount. In total, Olympic Airways is demanding more than EUR 1 billion from the Greek state.
I would like to ask you whether the Commission intends to wait for, and especially to respect, the final judicial decisions by the Greek courts having jurisdiction.
I am informed that next week you are to meet with the responsible Greek Minister with whom you will be discussing these matters. Can you outline for us which points you agree on and where you disagree with the Greek Government on this subject?
In Greece there is considerable concern, and a significant section of public opinion blames the Commission for liquidating Olympic Airways while it was still in operation, for a token price, for the benefit of its competitors. What reply can you give on this subject?
For the time being, we are awaiting clarification from the Greek authorities on the ruling of the court of arbitration.
We have not been in contact recently with the Greek authorities concerning any privatisation plans.
The issue is not whether the court of arbitration has taken the correct decision but whether the contractual relations on which it was based as a point of departure are compatible with Community law. I cannot say much more about it, Mr Papadimoulis, since, as you yourself stated, I have just agreed to a meeting with the new Greek minister. I think that we will have the opportunity to discuss this with him then.
That is all I can tell you at the moment. We need more information from the Greek authorities before we can take the necessary decisions.
Thank you, Commissioner, and thank you for dealing with that last question.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.
(DE) Madam President, please allow me to speak on the Rules of Procedure. I have been talking with my colleague, Mrs Madeira, and have also, of course, listened to the Commissioner's answers. We have been asking our questions now for about three years and have not managed to get an oral answer to a single question. Of course the written answer is also very detailed and correct, but it is easier to ask and make inquiries verbally and it makes the result even more interesting still. Do you have any advice or guidance as to how this could perhaps be achieved in future?
Mr Leichtfried, thank you for your comments. All I would say, in connection with the Working Party on the Internal Reform of Parliament, is that conduct of Question Time is one of the issues that we are looking at very carefully, and your comments will be taken on board.
(The sitting was suspended at 19.30 and resumed at 21.00)